USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 1 of 17


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 R3 COMPOSITES CORPORATION,                      )
                                                 )
         Plaintiff/Counter Defendant,            )
                                                 )
         v.                                      )        Cause No. 1:16-cv-00387-HAB-SLC
                                                 )
 G&S SALES CORP.,                                )
                                                 )
         Defendant/Counter Claimant.             )

                                      OPINON AND ORDER
        Before the Court is a Motion for Leave to File Supplemental Complaint filed by Plaintiff

R3 Composites Corporation (“R3”) on July 24, 2020 (ECF 81), requesting leave to file a

supplemental complaint (ECF 81-2). Defendant G&S Sales Corporation (“G&S”) filed a

response and memorandum in opposition on August 7, 2020. (ECF 84, 85). R3 filed a reply on

August 14, 2020. (ECF 86). G&S then successfully moved for leave to file a sur-reply (ECF 87,

101), which it did on October 14, 2020 (ECF 102). R3 filed a sur-response on October 21, 2020.

(ECF 103). Accordingly, the matter is fully briefed and ripe for adjudication.

        Also before the Court is a Motion to Intervene filed by MDG Sales Corporation

(“MDG”) on August 27, 2020 (ECF 90), requesting the Court’s permission to file an intervening

complaint against G&S (ECF 90-1). G&S filed a response and memorandum in opposition to

MDG’s motion on September 7, 2020 (ECF 93, 94), to which MDG filed a reply on September

14, 2020 (ECF 97). Similarly, R3 filed a response to MDG’s motion on September 10, 2020

(ECF 96), to which MDG filed a reply on September 17, 2020 (ECF 99). Therefore, the motion

to intervene is also fully briefed.
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 2 of 17


       Because the two motions (ECF 81, 90) are interrelated, the Court will resolve them both.

For the forgoing reasons, both R3’s motion for leave to file a supplemental complaint (ECF 81)

and MDG’s motion to intervene (ECF 90) will be DENIED.

                                         A. Background

       This case arises from a contract dispute regarding sales commissions between R3 and

G&S. (ECF 5). The Seventh Circuit Court of Appeals has already detailed much of the factual

history relevant to this matter. See R3 Composites Corp. v. G&S Sales Corp., 960 F.3d 935 (7th

Cir. 2020). To briefly summarize, though, R3 is a manufacturer of custom fiberglass parts

located in Grabill, Indiana. (ECF 5 ¶¶ 1, 5). In late 2010 or early 2011, R3’s president

approached Steven Stefani to find potential customers for R3. (ECF 85 at 2). Stefani, in turn,

contacted a business associate, Mark Glidden. (Id.; ECF 90-1 ¶ 4).

       Stefani and Glidden subsequently decided to form G&S—a Michigan corporation—to act

as a sale representative for R3. R3 Composites, 960 F.3d at 937. The sole shareholders of G&S

were Stefani and his wife—no shares of G&S were ever issued to Glidden. (ECF 85 at 4-5; ECF

85-2 at 2; ECF 93-6 ¶¶ 9-10). Rather, G&S paid Glidden’s alleged share of the sales

commissions to MDG—a separate Michigan corporation of which Glidden was the sole

shareholder and officer. (ECF 81 ¶¶ 21-22; ECF 85 at 7-8; ECF 90 ¶ 7; ECF 93-6 ¶ 15). MDG,

though, was automatically dissolved by operation of Michigan law on July 15, 2015, after it

failed to file its statutorily required annual reports. (ECF 86 at 3-4; ECF 86-4; ECF 99 at 1-2);

see Mich. Comp. Laws § 450.1922. Prior to that, in June 2011, R3 hired Glidden as a plant

manager while he was still working with G&S. (ECF 85 at 6). Following a disagreement

regarding the amount of commissions owed, the relationship between R3 and G&S broke down,

leading to the present suit. R3 Composites, 90 F.3d at 938-39.



                                                 2
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 3 of 17


       On October 21, 2016, R3 filed a declaratory judgment action in the Allen County Circuit

Court seeking a determination that it had paid all sales commissions owed to its former sales

representative, G&S. (ECF 5). G&S removed the case to this Court on November 14, 2016

(ECF 1), and filed counterclaims for breach of contract, exemplary damages, and fees under the

Indiana Sales Commission Act (ECF 3). In August 2018, R3 moved for summary judgment on

thirteen distinct issues. (ECF 37). In February 2019, then Chief Judge Theresa Springmann

granted summary judgment on one of the issues but denied summary judgment as to the

remaining twelve. (ECF 53). Both parties subsequently filed separate motions for

reconsideration. (ECF 55, 60). The case was transferred to Judge Holly Brady who ultimately

granted R3’s motion and entered judgment for R3 on all claims. (ECF 67-69). G&S also filed a

motion for leave to file a second amended counterclaim (ECF 57), which Judge Brady denied

(ECF 68). After a timely appeal by G&S (ECF 70), however, the Seventh Circuit remanded the

matter to this Court finding that the entry of summary judgment was erroneous. R3 Composites,

960 F.3d at 946; (ECF 79).

       On June 28, 2019, shortly before G&S appealed Judge Brady’s Order, Glidden and R3

entered into a separation agreement wherein Glidden allegedly assigned all of his interests in any

recovery derived from this litigation to R3. (ECF 81 ¶¶ 4-5; ECF 81-2 ¶¶ 2-3). R3 now seeks

leave to supplement its complaint to assert “the rights of Glidden, as assigned to R3, to receive

50% of any commissions and other recovery obtained by G&S against R3 in this litigation, if

any.” (ECF 81 ¶ 21). G&S opposes the motion on the grounds that it would unduly delay the

resolution of the current lawsuit, and that the additional issues would be moot if R3 were to

prevail on its claim. (ECF 85 at 15-16). Specifically, G&S alleges that the proposed

supplemental complaint would necessitate additional discovery into the existence and terms of



                                                 3
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 4 of 17


the agreement between G&S and MDG or Glidden and would require that MDG or Glidden be

added as parties. (Id. at 18-19). G&S further asserts that the motion should be denied because if

MDG were to be added as an indispensable party, it would destroy diversity jurisdiction as both

G&S and MDG are Michigan corporations. (Id. at 21-25). In its reply, R3 asserts that its motion

is timely because the termination agreement—and thus the assignment of Glidden’s rights—did

not occur until shortly before this case was on appeal. (ECF 86 at 1). Further, R3 asserts that

MDG would not be an indispensable party because all proceeds would flow to Glidden as the

sole shareholder, and in any event, MDG’s interests had already flowed to Glidden as a result of

MDG’s dissolution under Michigan Law. (Id. at 4-5).

       During the pendency of R3’s motion, G&S filed a separate declaratory judgment action

in Michigan state court (the “Wayne County case”) on August 6, 2020, to determine what, if

anything, it owes Glidden or MDG. (ECF 95 at 3; see also ECF 94 at 19). Presumably in

response to that case, MDG filed its missing reports, renewing its corporate existence under

Michigan Law. (ECF 87-1; ECF 87-2; ECF 99 at 1-2; ECF 102 at 1); see Mich. Comp. Laws §

450.1925. G&S subsequently sought (ECF 87) and received the Court’s leave to file a sur-reply

(ECF 101), informing the Court that MDG had since come back into being (ECF 102).

       While G&S’s motion for leave to file a sur-reply was pending, MDG filed its motion to

intervene asserting that it was in fact owed fifty percent of any damages arising from

commissions which might be awarded to G&S in this action. (ECF 90 ¶¶ 5, 9). Pertinently,

MDG’s proposed complaint seeks a declaratory judgment, and alleges breach of contract and

unjust enrichment claims against G&S—not R3. (ECF 90-1). MDG explained that it did not

seek leave to intervene sooner because it had assumed that its interests were being adequately

represented by G&S. (ECF 90 ¶ 16).



                                                4
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 5 of 17


         G&S opposes the motion to intervene on the grounds that it is untimely and that any

agreement between G&S and Glidden/MDG is factually distinct from the agreement between R3

and G&S. (ECF 94 at 16-17). As to untimeliness, G&S argues that MDG should have been

aware that G&S did not believe it owed any sales commissions to MDG years ago. (Id. at 12-

13). In particular, G&S points to a November 2017 letter sent from an attorney retained by

Glidden, conveying Glidden’s belief that he had a personal interest in the litigation and that he

likely qualifies as an indispensable party. (ECF 94-14). Additionally, G&S points to its

subsequent declaratory judgment action against Glidden in the Eastern District of Michigan in

2017, in which G&S alleged that it did not owe Glidden a share of the sales commissions.1 (ECF

94 at 15).

         R3 also opposes the motion to intervene on the grounds that it is premature until R3

supplements its complaint. (ECF 96 at 1). R3 notes, however, that were it granted leave to file

its supplemental complaint it would not oppose the intervention of MDG, nor the remand of the

case to the Allen County Circuit Court where it was initially filed. (Id. at 6-7).

         In its reply, MDG asserts that its motion is timely because the 2017 case only concerned

the rights of Glidden as an individual. (ECF 97 at 1-2). MDG, as a separate entity, was not on

notice that its rights were not adequately represented by G&S until the Michigan state case was

filed. (Id.). Further, MDG asserts that it would be prejudiced by denial of the motion to

intervene because G&S would be able to settle its claims as to R3, without any regard to the

rights of MDG. (Id. at 3-4). MDG also contends that Glidden’s assignment to R3 does not

affect MDG’s rights, and that because MDG is now again a corporation in good standing with

the state of Michigan, its rights never flowed to Glidden. (ECF 99).


1
 That case was later dismissed for lack of personal jurisdiction before reaching the substance of either party’s
claims. (Id.).

                                                          5
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 6 of 17


                              B. Motion to Supplement Complaint

1. Legal Standard

       As to the motion to supplement complaint, Federal Rule of Civil Procedure 15(d)

provides: “On motion and reasonable notice, the [C]ourt may, on just terms, permit a party to

serve a supplemental pleading setting out any transaction, occurrence, or event that happened

after the date of the pleading to be supplemented.” “[D]istrict courts have broad discretion in

granting or denying a motion to supplement a complaint under Rule 15(d).” United States v.

Indiana, No. 296-CV-095, 2009 WL 3067087, at *3 (N.D. Ind. Sept. 18, 2009). The standard to

supplement a complaint under Rule 15(d) is the same as to amend a complaint under Rule 15(a).

See Glatt v. Chi. Park Dist., 87 F.3d 190, 194 (7th Cir. 1996). Accordingly, factors for the Court

to consider include whether “there is undue delay, bad faith, dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the [supplement], or futility of the

[supplement].” Perrian v. O’Grady, 958 F.2d 192, 194 (7th Cir. 1992) (citing Villa v. City of

Chi., 924 F.2d 629, 632 (7th Cir. 1991)). “While delay in itself does not constitute a sufficient

basis for denying a motion to amend, the longer the delay, the greater the presumption against

granting leave to amend.” Id. (citation and internal quotation marks omitted).

       “Undue prejudice occurs when the [supplement] ‘brings entirely new and separate claims,

adds new parties, or at least entails more than an alternative claim or a change in the allegations

of the complaint’ and when the additional discovery is expensive and time-consuming.” In re

Ameritech Corp., 188 F.R.D. 280, 283 (N.D. Ill. 2015) (quoting A. Cherney Disposal Co. v. Chi.

& Suburban Refuse Disposal Corp., 68 F.R.D. 383, 385 (N.D. Ill. 1975)). As such, the Court

must balance the hardship to the moving party if the motion is denied and the supposed injustice



                                                 6
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 7 of 17


to the nonmoving party should the motion be granted. Id. (citing 6 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1487 (2d ed. 1990)).

2. Discussion

       Turning to R3’s motion, the Court is not persuaded that R3 should be permitted to

supplement its Complaint. As an initial matter, the Court notes that the deadline for the parties

to amend their pleadings passed on March 31, 2017. (ECF 11, 13). Therefore, R3 must first

show “good cause” for the belated proposed amendment under Federal Rule of Civil Procedure.

Rule16’s “good cause” standard focuses primarily on the moving party’s diligence in seeking

leave to amend or supplement its complaint. See Fed. R. Civ. 16(b)(4); Adams v. City of

Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014); Trustmark Ins. Co. v. Gen. & Cologne Life Re

of Am., 424 F.3d 542, 553 (7th Cir. 2005).

       In an attempt to show good cause, R3 emphasizes that it did not enter into the separation

agreement with Glidden until June 28, 2019 (ECF 81 ¶¶ 4-5; ECF 81-2 ¶ 2), less than two weeks

before G&S filed its notice of appeal (ECF 70), and the case was not remanded to this Court

until July 7, 2020. (ECF 79). As such, R3 states that it waited less than three weeks to seek to

supplement its complaint after the matter was remanded. But even if R3 was diligent in seeking

to assert its rights acquired through the separation agreement—almost three years into this

litigation—it ultimately does not matter because the motion still fails under Rule 15.

       To explain, the motion will be denied because G&S would be unduly prejudiced if R3

were permitted to file its supplemental complaint. To begin, the late stage of these proceedings

weighs heavily against R3’s motion. See Gravel Trucking Co. v. Beelman Truck Co., No. 2:11-

CV-00490-JTM-APR, 2014 WL 12781293, at *3 (N.D. Ind. Oct. 6, 2014) (“A motion to amend

or supplement is more likely to be denied if it takes place at a relatively late stage in the



                                                   7
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 8 of 17


proceedings.”); A. Cherney Disposal Co., 68 F.R.D. at 385 (“Prejudice is generally found in

cases characterized by some or all of the following circumstances: The motion comes on the eve

of trial after many months or years of pretrial activity . . . .” (emphasis added)). This case was

filed over four years ago, and discovery has been closed for more than two years. (ECF 1, 34,

35). Dispositive motions have already been filed (ECF 37), ruled upon (ECF 53), reconsidered

(ECF 68), appealed (ECF 70), and reversed (ECF 79). Allowing R3 to file its supplemental

complaint would—as R3 admits—require at least some additional discovery (see ECF 86 at 4),

as well as perhaps additional dispositive motions, which will further delay the ultimate resolution

of this matter.

        Significantly, this is not an instance where R3 is simply seeking to advance a new legal

theory. Rather, the rights that R3 seeks to assert against G&S arise out of two separate contracts

not currently at issue in this case—the separation agreement between Glidden and R3 and the

agreement between G&S and Glidden/MDG. Thus, even if G&S were to prevail on the existing

claims, it would then have to further litigate the scope and enforceability of not only its

agreement with MDG or Glidden, but also Glidden’s separation agreement with R3. See

Johnson v. Methodist Med. Ctr. of Ill., 10 F.3d 1300, 1304 (7th Cir. 1993) (“If amendment were

permitted, Methodist’s success in defeating all the claims in the second amended complaint

would not end the lawsuit, and it would have to engage in a new contest on different issues—

four years after the action was started.”). While R3 asserts that it would be more efficient to

resolve these matters in a single proceeding (see ECF 86 at 6), adding a potentially superfluous

issue at this stage of the litigation is not necessarily a wise use of judicial resources, see Lincoln

Nat’l Life Ins. Co. v. Transamerica Fin. Life Ins. Co., No. 1:04-CV-396 TS, 2006 WL 3833358,

at *3 (N.D. Ind. Dec. 18, 2006) (denying a motion seeking to amend a complaint to add a claim



                                                   8
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 9 of 17


which was already pending in a parallel declaratory judgement action, in part because it would

complicate the issues in the case, explaining that: “[c]ontrary to the Plaintiff’s suggestion,

including the two claims in one lawsuit would hinder judicial economy and efficiency”).

        Furthermore, the issues raised by Glidden’s alleged assignment are not altogether

straightforward. On the one hand, R3 observes that under Michigan law, a former corporation’s

assets pass to its “shareholders as beneficial owners once liquidation and winding up is complete

and all creditors have been satisfied.” Flint Cold Storage v. Dep’t of Treasury, 776 N.W.2d 387,

397 (Mich. Ct. App. 2012). At the same time, MDG emphasizes in its reply to R3’s response to

the motion to intervene that upon filing its delinquent annual reports, “the rights of the

corporation shall be the same as though a dissolution or revocation had not taken place[.]” Mich.

Comp. Laws § 450.1925(2); (see ECF 99 at 1-2). As such, another issue which would ultimately

need to be resolved is whether—under Michigan law—MDG had wound up its affairs during the

nearly four years between its automatic dissolution and when Glidden entered into the separation

agreement. See Tax Increment Fin. Auth. v. Liberty Mut. Ins. Co., 771 F. Supp. 2d 791, 795

(E.D. Mich. 2011) (“There is little in the way of Michigan case law that provides guidance in

deciding what constitutes a reasonable time for a corporation to wind up its affairs.”); but see Act

1 Grp, Inc. v. Alternative Care Staffing, Inc, No. 13–CV–13397, 2013 WL 6191077, at *2 (E.D.

Mich. Nov. 26, 2013) (finding four years since the automatic dissolution of a Michigan

corporation was a reasonable amount of time for winding up affairs). The supplemental

complaint, then, would not only require discovery to be reopened but would also likely confuse

the issues of this case, resulting in further delay.2 See Lincoln Nat’l Life Ins. Co., 2006 WL


2
  R3’s supplemental complaint also risks adding additional legal complexities to this case—specifically the scope of
§ 450.1925 as it relates to the transfer of rights and assets following dissolution—which have not been clearly
resolved by Michigan courts. The Michigan Court of Appeal’s opinion in Woodbury v. Res-Care Premier, Inc.,
could be instructive. See 814 N.W.2d 308, 318 (2012) (“[Michigan law] provides a retroactive legal existence to a

                                                         9
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 10 of 17


 3833358, at *3 (“Regardless of the good cause consideration, there is another reason why the

 Court may not permit the amendments: they would confuse the case. . . . Worse yet, the jurors

 would be the ones who would have to bear the brunt of the complexities. This situation would

 cause undue delay that would extend beyond the delay that appears to be inevitable once

 discovery begins.”); Eazypower Corp. v. ICC Innovative Concepts Corp., No. 98 C 3189, 2002

 WL 31473813, at *1 (N.D. Ill. Nov. 1, 2002) (denying a motion to amend, in part, because the

 amended complaint would complicate the issues of the case).

          In summary, given that discovery has long since closed, that dispositive motions were

 ruled upon, the length of time this suit has been pending, and the additional complexities and

 confusion the supplemental complaint would likely cause at trial, G&S would be unduly

 prejudiced if R3’s supplemental complaint were to proceed. Therefore, R3’s motion for leave to

 file its proposed supplemental complaint will be DENIED.3 The Court will now turn to MDG’s

 motion to intervene.




 corporation even though, at that moment in the past, factually, the corporation had no such existence.”), judgment
 vacated, appeal dismissed, 843 N.W.2d 746 (Mich. 2014). But that opinion was vacated by the Michigan Supreme
 Court after the parties settled the matter while it was on appeal. Woodbury, 843 N.W.2d 746 (Mich. 2014); see also
 Anesthesia Servs. Affiliates v. City of Detroit, No. 344317, 2019 WL 6249316, at *4 (Mich. Ct. App. Nov. 21, 2019)
 (“What is clear, however, is that the court vacated the majority opinion, meaning plaintiffs cannot rely on it as
 precedential.”), appeal denied, 944 N.W.2d 697 (Mich. 2020). While not necessarily prejudicial to the parties, the
 Court is hesitant to wade into unresolved matters of state law if unnecessary. See Shaw v. Republic Drill Corp., 810
 F.2d 149, 150 (7th Cir. 1987) (“We write only to emphasize that our policy will continue to be one that requires
 plaintiffs desirous of succeeding on novel state law claims to present those claims initially in state court.”); see also
 Ry. Express Agency, Inc. v. Super Scale Models, Ltd., 934 F.2d 135, 138 (7th Cir. 1991) (“Indeed, more recent
 opinions of this court have strongly encouraged district courts to dismiss actions based on novel state law claims.”).
 3
   It is worth noting that G&S also asserts that R3’s supplemental claim “lacks merit,” suggesting that the R3’s
 motion should be denied on futility grounds. (ECF 85 at 20). “[F]utility, in the context of Rule 15, refers to the
 inability to state a claim, not the inability of the plaintiff to prevail on the merits.” Reardon v. Short-Elliott
 Hendrickson, Inc., No. 2:17-CV-154-JFB-PRC, 2018 WL 1603381, at *2 (N.D. Ind. Apr. 3, 2018) (citation
 omitted)). “Unless it is certain from the face of the complaint that any amendment would be futile or otherwise
 unwarranted, the district court should grant leave to amend . . . .” Runnion ex rel. Runnion v. Girl Scouts of Greater
 Chi., 786 F.3d 510, 520-21 (7th Cir. 2015) (citation and quotation marks omitted). Here, the proposed supplemental
 complaint would cause G&S undue prejudice but does not appear to be futile on its face.

                                                            10
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 11 of 17


                                       D. Motion to Intervene

 1. Legal Standard

        As to the motion to intervene, Federal Rule of Civil Procedure 24(a) states that:

                 on timely motion, the court must permit anyone to intervene who .
                 . . claims an interest relating to the property or transaction that is
                 the subject of the action, and is so situated that disposition of the
                 action may as a practical matter impair or impede the movants
                 ability to protect its interest, unless existing parties adequately
                 represent that interest.

 Accordingly, a party moving to intervene pursuant to Rule 24(a) “must show (1) timeliness; (2)

 an interest relating to the subject matter of the main action; (3) at least potential impairment of

 that interest if the action is resolved without the intervenor; and (4) lack of adequate

 representation by existing parties.” Woodring v. Culbertson, 227 F.R.D. 290, 292 (N.D. Ind.

 2005) (citation omitted). The timeliness requirement is “essentially . . . a reasonableness

 standard: potential intervenors need to be reasonably diligent in learning of a suit that might

 affect their rights, and upon so learning they need to act reasonably promptly.” Id. (alteration in

 original) (quoting Nissei Sangyo Am., Ltd. v. U.S., 31 F.3d 435, 438 (7th Cir. 1994)). “The

 applicant has the burden of proving each of the four elements of intervention as of right; the lack

 of one element requires that the motion to intervene be denied.” Keith v. Daley, 764 F.2d 1265,

 1268 (7th Cir. 1985).

 2. Discussion

        As mentioned, R3 does not oppose MDG’s motion to intervene in principle—instead

 arguing that it is premature until R3 files its supplemental complaint. (ECF 96). G&S, however,

 maintains that MDG’s motion is untimely and that MDG lacks a sufficient interest in the

 underlying litigation. (ECF 94 at 17). Further, in response to R3’s motion seeking leave to file

 its supplemental complaint, G&S opposes the potential joinder of MDG under Federal Rule 19


                                                   11
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 12 of 17


 because it would destroy diversity of citizenship among the parties—depriving the Court of

 subject-matter jurisdiction (ECF 85 at 21-25). Accordingly, G&S maintains that MDG should

 not be allowed to intervene pursuant to Rule 24 or be joined as an indispensable party pursuant

 to Rule 19.

        As the Court already briefly explained supra:

                Pursuant to Rule 24(a)(2), a petitioner must meet four criteria to
                intervene as of right: (1) timely application; (2) an interest relating
                to the subject matter of the action; (3) potential impairment, as a
                practical matter, of that interest by the disposition of the action;
                and (4) lack of adequate representation of the interest by the
                existing parties to the action.

 Reich v. ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir. 1995) (citation and internal quotation

 marks omitted). “The failure to meet any one factor dictates denial of the petition.” Id. (citing

 United States v. City of Chi., 908 F.2d 197, 199 (7th Cir. 1990)).

        The interest factor under Rule 24 and Rule 19 are substantially similar. See Fed. R. Civ.

 P. 19(a)(1)(B); Fed. R. Civ. 24(a)(2); see also Fed. R. Civ. P. 24 advisory committee’s note to

 1966 amendment (“Intervention of right is here seen to be a kind of counterpart to Rule

 19[(a)(1)(B)] on joinder of persons needed for a just adjudication: where, upon motion of a party

 in an action, an absentee should be joined so that he may protect his interest which as a practical

 matter may be substantially impaired by the disposition of the action, he ought to have a right to

 intervene in the action on his own motion.”).

        Per Rule 24(a), “[t]he ‘interest’ asserted must be ‘direct and concrete’ and ‘accorded

 some degree of legal protection.’” Gen. Ins. Co. of Am. v. Clark Mali Corp., No. 08 C 2787,

 2010 WL 807433, at *3 (N.D. Ill. Mar. 10, 2010) (quoting Diamond v. Charles, 476 U.S. 54, 75

 (1986)). “[A] mere economic interest is not enough.” Flying J. Inc. v. Van Hollen, 578 F.3d 569

 (7th Cir. 2009) (internal quotation marks omitted) (collecting cases). In other words, “the fact


                                                  12
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 13 of 17


 that you might anticipate a benefit from a judgment in favor of one of the parties to a lawsuit—

 maybe you’re a creditor of one of them—does not entitle you to intervene in their suit.” Id.

 (collecting cases).

        Here, it should be noted that MDG is only bringing suit against G&S—not R3. (See ECF

 90-1). But MDG’s interest vis-à-vis G&S is merely an economic interest. Indeed, as its motion

 to intervene makes clear—much like a creditor of one of the parties—MDG is only seeking to

 protect its own ability to potentially collect a judgment against G&S. (See ECF 90 ¶ 14). In

 other words, this appears to be an instance where “a third party who has some outstanding

 monetary claim from one of the parties attempts to intervene to ensure that the outcome of the

 case preserves as much of its claim as possible.” Reich, 64 F.3 at 322; see also Meridian Homes

 Corp. v. Nicholas W. Prassas & Co., 683 F.2d 201, 204-05 (7th Cir. 1982). Accordingly, MDG

 does not have sufficient interest in this litigation for purposes of Rule 24(a). For much the same

 reasons, MDG does not have a sufficient interest in this litigation to qualify as an indispensable

 party under Rule 19(a). That MDG may need to bring a subsequent suit against R3 or MDG is

 simply not enough. See Pasco Int’l (London) Ltd. v. Stenograph Corp., 637 F.2d 496, 505 (7th

 Cir. 1980) (“In any event, the prospect of further litigation between Pasco and Croxford is not

 sufficiently significant to make Croxford an indispensable party.”).

        Arguably, MDG has a stronger interest in this suit as it relates to Glidden’s alleged

 assignment to R3, but again, MDG is not attempting to bring any claims against R3 or apparently

 challenging the validity of the separation agreement. For the reasons discussed supra, R3 will

 not be permitted to raise its claims stemming from Glidden’s alleged assignment in this action.

 In any event, the scope and enforceability of the separation agreement is a dispute concerning

 Glidden and R3—not MDG. See Livonia Prop. Holdings, L.L.C. v. 12840-12976 Farmington



                                                 13
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 14 of 17


 Rd. Holdings, L.L.C., 717 F. Supp. 2d 724, 737 (E.D. Mich) (“[A third-party] may not challenge

 the validity of assignments to which it was not a party or third-party beneficiary, where it has not

 been prejudiced, and the parties to the assignments do not dispute (and in fact affirm) their

 validity.”), aff’d sub nom. Livonia Props. Holdings, LLC v. 12840-12976 Farmington Rd.

 Holdings, LLC, 399 F. App’x 97 (6th Cir. 2010); see also 7 Charles Alan Wright & Arthur R.

 Miller, Federal Practice and Procedure § 1613 (3d ed. 2019) (“An assignor of rights and

 liabilities under a contract generally is not a required party in a suit brought by the assignee.

 Indeed, in most cases the assignor would not even be a proper party inasmuch as the assignor

 may have lost the right to bring an independent action on the contract by virtue of the

 assignment.” (footnotes omitted)).

        Still more, it is hard to see how MDG’s interests would not be adequately represented in

 this action by G&S—especially considering that R3 will not be permitted to file its supplemental

 complaint. Both MDG and G&S seek to have R3 pay the sales commissions G&S allegedly

 earned under the parties’ supposed contract—G&S for its own sake and MDG so it could

 subsequently recover from G&S. “Where a prospective intervenor has the same goal as the party

 to a suit, there is a presumption that the representation in the suit is adequate.” Shea v. Angulo,

 19 F.3d 343, 347 (7th Cir. 1994). Again, MDG’s fear that G&S may settle this suit is not enough

 to warrant intervention as a matter of right. See U.S. Sec. Exch. Comm’n v. Benger, No. 09 C

 0676, 2010 WL 724416, *5 (N.D. Ill. Feb. 23, 2010) (“It is impossible to forecast events still in

 the womb of time, and neither hypothesis nor speculation is ever a substitute for proof. . . . [T]he

 possibility that the parties may settle does not alone warrant intervention.”).

        Most pertinently, though, MDG’s motion to intervene is untimely. Rule 24’s “timeliness

 requirement . . . essentially means that an intervenor must ‘act with dispatch’ . . . .” Nissei, 31



                                                   14
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 15 of 17


 F.R.D. at 438 (quoting Atl. Mut. Ins. Co. v. Nw. Airlines, Inc., 24 F.3d 958, 960 (7th Cir. 1994)).

 In other words, “[i]ntervention is unavailable to the litigant who ‘dragged its heels’ after learning

 of the lawsuit.” Id. (quoting United States v. City of Chi., 870 F.2d 1256, 1263 (7th Cir. 1989)).

 Again, the four factors considered by the Court are: “(1) the length of time the intervenor knew

 or should have known of his interest in the case; (2) the prejudice caused to the original parties

 by the delay; (3) the prejudice to the intervenor if the motion is denied; [and] (4) any other

 unusual circumstances.” Heartwood, Inc. v. U.S. Forest Serv., 316 F.3d 694, 701 (7th Cir. 2003)

 (alteration in original) (citation and internal quotation marks omitted). “Determining whether an

 application to intervene is timely is committed to the sound discretion of the district court.”

 Shea, 19 F.3d at 349. In the same vein, a party may only permissively intervene under Rule

 24(b), “again upon [a] timely application.” Sokaogon Chippewa Cmty. v. Babbitt, 214 F.3d 941,

 949 (7th Cir. 2000). “Permissive intervention under Rule 24(b) is wholly discretionary and will

 be reversed only for abuse of discretion.” Id.

        Turning to the length of time factor, G&S contends—unsurprisingly—that MDG’s

 motion is untimely because it waited nearly four years after R3 first filed its complaint in this

 case. (ECF 94 at 16). Similarly, G&S points to its previously filed action against Glidden in the

 Eastern District of Michigan as evidence that MDG should have been aware that its interests

 were not adequately represented in this case by G&S as early as December 2017. (Id. at 18).

 MDG, however, asserts that it was not aware that G&S contested whether sales commissions

 were owed to MDG—as opposed to Glidden individually—until G&S filed the Wayne County

 case on August 6, 2020. (ECF 97 at 2). MDG maintains that it was diligent, seeking to

 intervene only twenty-one days after learning its rights may be affected by the current litigation.

 Id.



                                                  15
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 16 of 17


        MDG’s explanation of why it waited to intervene in this matter is unpersuasive. While

 MDG emphasizes that it has a unique corporate identity separate from Glidden, it does not

 otherwise explain why it would have been unaware that its interests could be affected by this

 litigation. As already mentioned, Glidden was clearly contemplating intervening in this case as

 early as 2017. (See ECF 94-14). It was equally as clear in 2017 that G&S did not believe—or

 was at least willing to contest—that it owed any sales commissions to Glidden. (ECF 94-15).

 Given, then, that Glidden is MDG’s “sole shareholder and officer” (ECF 90 ¶ 7), it is hard to

 believe that MDG was unaware that G&S would dispute that it owed MDG a share of any

 recovery in this matter, see Copeman Labs. Co. v. Gen. Motors Corp., 36 F. Supp. 755, 762

 (E.D. Mich. 1941) (“The knowledge possessed by a corporation about a particular thing is the

 sum total of all the knowledge which its officers and agents, who are authorized and charged

 with the doing of the particular thing acquire, while acting under and within the scope of their

 authority.”). In other words, this was clearly not a situation where MDG could have reasonably

 believed for more than two years that it “could not have legitimately petitioned to intervene.”

 Reich, 64 F.3d at 322.

        Furthermore, MDG would not be substantially prejudiced if it is precluded from

 intervening in this action. In Shea v. Angulo, for example, the Seventh Circuit considered the

 denial of a motion to intervene, where the movant sought to intervene in a breach of contract and

 quantum meruit action, alleging he and the plaintiff “had an oral partnership agreement that they

 would split equally all commissions generated by either of them, and that ‘at all times relevant’

 [the plaintiff] was acting on behalf of the partnership.” 19 F.3d at 345. The district court held,

 and the appellate court affirmed, that “whether or not [the plaintiff] recovers from [the




                                                  16
USDC IN/ND case 1:16-cv-00387-HAB-SLC document 104 filed 02/17/21 page 17 of 17


 defendant], [the movant] remain[ed] free to initiate his own suit against [the plaintiff] to recover

 his share of the alleged partnership earnings.” Id. at 347. The same is true here.

        Accordingly, given MDG’s substantial delay in seeking to intervene and the minimal

 prejudice it would suffer if its motion is denied, the Court concludes that MDG cannot intervene

 as a matter of right pursuant to Federal Rule 24(a). Further, because a motion to intervene

 pursuant to Federal Rule 24(b) also requires that it be timely filed, the Court similarly determines

 that MDG should not be permitted to permissively intervene. See Sokaogon Chippewa Cmty.,

 214 F.3d at 949 (“The district court denied St. Croix’s motion to intervene under Rule 24(b) for a

 reason that applied with equal force to the motion under Rule 24(a); in each instance, the court

 found the motion untimely.”). Therefore, MDG’s motion to intervene (ECF 90) will be

 DENIED.

                                           E. Conclusion

        In summary, R3’s motion to supplement its complaint (ECF 81) is DENIED because the

 proposed supplemental complaint would unduly prejudice G&S. More specifically, the

 supplemental complaint is untimely, would substantially delay the case, and would introduce

 additional complexities and potential juror confusion at trial. Further, MDG’s motion to

 intervene (ECF 90) is DENIED because the motion is untimely and MDG’s interests are

 adequately represented in this matter by G&S.


        SO ORDERED.

        Entered this 17th day of February 2021.

                                                               /s/ Susan Collins
                                                               Susan Collins
                                                               United States Magistrate Judge




                                                  17
